2Q160CT-3 m 9^9




 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON
                                                No. 73653-1-1
                     Respondent,
      v.                                        DIVISION ONE

JOHN MARVIN BILL,                               UNPUBLISHED OPINION

                    Appellant.                  FILED: October 3, 2016


      Appelwick, J. — Bill appeals the community custody portion of his

sentence for first degree child molestation.   He challenges three conditions of

community custody, arguing that they are unauthorized or unconstitutionally

vague. We accept the State's concession that two conditions are vague and

must be stricken or clarified. We affirm in part and remand in part.

                                      FACTS


       Based on allegations that John Bill molested a young boy while swimming

with family members at a lake, the State charged him with first degree child

molestation. A jury convicted him as charged. The court sentenced Bill to 60

months to life in confinement and a lifetime term of community custody. The

community custody conditions included the following:

      4.    Do not initiate or prolong contact with minor children without
            the presence of an adult who is knowledgeable of the offense
No. 73653-1-1/2

                and has been approved by the supervising Community
                Corrections Officer.

       5.       Do not seek employment or volunteer positions, which place
                you in contact with or control over minor children.

       6.   Do not frequent areas where minor children are known to
            congregate, as defined by the supervising Community
            Corrections Officer.




       11. Hold employment only in a position where you always receive
           direct supervision.



       19. Based on eligibility, enter and successfully complete identified
           interventions to assist you to improve your skills, relationships,
           and ability to stay crime free.

Bill appeals.

                                       DISCUSSION


       A community custody condition is unconstitutionally vague if it fails to

provide ordinary people fair warning of proscribed conduct or allows for arbitrary

enforcement. State v. Irwin. 191 Wn. App. 644, 652-53, 364 P.3d 830 (2015).

Bill contends conditions 6 and 19 are unconstitutionally vague.          The State

concedes that condition 6 is vague under our decision in Irwin. 191 Wn. App. at

652, 655 (striking condition stating, "Do not frequent areas where minor children

are known to congregate, as defined by the supervising [community corrections

officer]" as void for vagueness). We accept the State's concession and strike

condition 6 as unconstitutionally vague.
No. 73653-1-1/3



       Condition 19, which requires Bill to "successfully complete identified

interventions," is also unconstitutionally vague. Bill correctly points out, and the

State concedes, that the court failed to identify either the "interventions" or the

person or entity who would identify them. As written, this condition is subject to

arbitrary enforcement and is unconstitutionally vague. See jcL at 654. We accept

the State's concession of error and strike condition 19.1

       Bill also challenges condition 11, which requires him to "[h]old employment

only in a position where you always receive direct supervision." He claims this

condition is not authorized by statute and that no evidence links the condition to

the circumstances of his offense. We disagree.

       A sentencing court has authority to impose crime-related prohibitions or

affirmative conditions as part of an offender's community custody.            RCW

9.94A.505(9); .703(3) (c)-(d), (f); see also RCW 9.94A.607 (1). A "crime-related

prohibition" is one that "directly relates to the circumstances of the crime for

which the offender has been convicted." RCW 9.94A.030(10). Courts also have

authority to impose conditions that ensure compliance with other conditions of

community custody. See State v. Vant, 145 Wn. App. 592, 604, 186 P.3d 1149

(2008); State v. Riles, 135 Wn.2d 326, 342-43, 351-52, 957 P.2d 655 (1988),

abrogated on other grounds by State v. Valencia. 169 Wn.2d 782, 239 P.3d 1059

(2010); RCW 9.94A.030(10) ("[Ajffirmative acts necessary to monitor compliance


       1We express no opinion regarding the State's contention that conditions 6
and 19 could be redrafted to pass constitutional muster.
No. 73653-1-1/4



with the order of a court may be required by the department.").          Community

custody conditions are within the court's discretion and will be reversed only if

manifestly unreasonable. Valencia. 169 Wn.2d at 791-92.

          Here, the trial court imposed a number of conditions designed to prevent

Bill from having unsupervised contact with minors. Conditions 4 and 5, which are

unchallenged, prohibit Bill from initiating or prolonging contact with minor children

without the presence of an adult and from seeking employment that places him in

contact with minor children.       Condition 11 ensures compliance with these

unchallenged conditions. It is therefore authorized by the authorities cited above.

It is also authorized by statute because it is crime related. RCW 9.94A.703(3)(f).

Bill's offense occurred in public and in the presence of members of his extended

family.     Because the molestation was not limited to private locations and

occurred in the presence of others, supervision at Bill's place of employment is

related to, and warranted by, the circumstances of his offense.

          Affirmed in part and remanded in part for proceedings consistent with this

opinion.




WE CONCUR:



    w^^^>J»